Citation Nr: 1505233	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-07 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had 20 years of active service in the U.S. Air Force and retired in 1987.  The Appellant is one of his adult children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma (Muskogee Education Center) which denied the Appellant's claim of entitlement to DEA benefits under Chapter 35 of Title 38, United States Code.  The Appellant disagreed with this decision in November 2011.  She perfected a timely appeal in March 2012 and requested a Travel Board hearing at the VA Regional Office (RO) in Waco, Texas.

Because this appeal involves a claim for VA education benefits, the Muskogee Education Center has jurisdiction in this appeal.  The Board notes that the Appellant lives within the jurisdiction of the RO in Waco, Texas.

The Board also notes that, although the Veterans of Foreign Wars of the United States (VFW) submitted an Informal Hearing Presentation (IHP) on the Appellant's behalf in January 2015, there is no VA Form 21-22 currently of record permitting VFW to represent the Appellant (as opposed to the Veteran).  Thus, the Appellant is considered to be unrepresented before VA.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

As noted in the Introduction, the Appellant requested a Travel Board hearing at the RO in Waco, Texas, when she perfected her timely appeal for DEA benefits in March 2012.  It appears that VA's Evidence Intake Center in Janesville, Wisconsin, sent a hearing notice letter to the Veteran and his service representative, VFW, in September 2014 but did not send any hearing notice to the Appellant.  Because the Appellant was not provided notice of her Travel Board hearing prior to when it was held in October 2014, she did not report to this hearing.  In the January 2015 IHP, VFW requested that the Appellant's Travel Board hearing be rescheduled because VA error had resulted in no hearing notice being sent to her at her mailing address.  Given the foregoing, the Board finds that, on remand, the Appellant should be scheduled for a Travel Board hearing at the RO in Waco, Texas.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing at the RO in Waco, Texas.  A copy of the notice letter sent to the Appellant concerning this hearing should be included in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

